Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143191                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143191
                                                                    COA: 302684
  SHAWN LAVON HENDERSON,                                            Oakland CC: 1996-147197-FH
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 3, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2012                      _________________________________________
           h0321                                                               Clerk